 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                                  EASTERN DISTRICT OF CALIFORNIA
10

11   JESUS A. NUNEZ,                                    1:18-cv-00213-LJO-GSA-PC
12                 Plaintiff,                           ORDER DENYING MOTION TO STRIKE
                                                        AFFIRMATIVE DEFENSES
13          vs.                                         (ECF No. 30.)
14   KAYLEEN POWELL, et al.,
15                Defendants.
16

17   I.      BACKGROUND
18           Jesus A. Nunez (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis
19   with this civil rights action pursuant to 42 U.S.C. § 1983. On January 10, 2018, the United
20   States District Court for the Central District of California opened this case with a letter by
21   Melissa Nunez (Plaintiff’s daughter) and an attached declaration by Plaintiff. (ECF No. 2.) On
22   January 29, 2018, Plaintiff filed the original Complaint in this action. (ECF No. 8.) On
23   February 8, 2018, the case was transferred to this court. (ECF No. 11.)
24           This case now proceeds with the First Amended Complaint filed by Plaintiff on April
25   26, 2018, against defendant Dr. Kokor (“Defendant”) on Plaintiff’s medical claim under the
26   Eighth Amendment. (ECF No. 18.)1
27

28                  1
                        All other claims and defendants were dismissed from this case on January 11, 2019. (ECF No.
     23.)

                                                           1
 1          On May 9, 2019, Plaintiff filed a motion to strike Defendant’s affirmative defenses to
 2   the complaint. (ECF No. 30.)
 3    II.   MOTION TO STRIKE – RULE 12(f)
 4          Rule 12(f) of the Federal Rules of Civil Procedure provides that “[t]he court may strike
 5   from a pleading an insufficient defense of any redundant, immaterial, impertinent, or
 6   scandalous matter. The court may act: (1) on its own; or (2) on motion made by a party either
 7   before responding to the pleading or, if a response is not allowed, within 21 days after being
 8   served with the pleading.” Fed. R. Civ. P. 12(f). The purpose of a Rule 12(f) motion is to
 9   avoid the costs that arise from litigating spurious issues by dispensing with those issues prior to
10   trial. See Fantasy, Inc. v. Fogerty, 984 F.2d 1524, 1527 (9th Cir. 1993), rev’d on other
11   grounds, 510 U.S. 517, 114 S.Ct. 1023, 127 L.Ed.2d 455 (1994); Sidney-Vinstein v. A.H.
12   Robins Co., 697 F.2d 880, 885 (9th Cir. 1983). Grounds for a motion to strike must appear on
13   the face of the pleading or from matters which the court may judicially notice. See Fantasy,
14   Inc., 984 F.2d at 1528; Securities and Exch. Comm'n v. Sands, 902 F.Supp. 1149, 1165
15   (C.D.Cal.1995). When ruling on a motion to strike, the court must accept as true the pleader’s
16   factual allegations. See Vokal v. United States, 177 F.2d 619, 623-24 (9th Cir. 1949).
17          To prevail on a motion to strike an affirmative defense, the moving party must persuade
18   the court that there are no disputed questions of fact or law and that the defense could not
19   succeed under any set of circumstances. See Securities and Exch. Comm'n, 902 F.Supp. at
20   1165. “Even when the defense under attack presents a purely legal question, courts are
21   reluctant to determine disputed or substantial questions of law on a motion to strike.” Id. at
22   1166; see Vokal, 177 F.2d at 622-23, 625; United States v. Iron Mountain Mines, Inc., 812
23   F.Supp. 1528, 1535 (E.D. Cal. 1992). Motions to strike are generally regarded with disfavor
24   because of the limited importance of pleadings in federal practice. See Securities and Exch.
25   Comm'n, 902 F.Supp. at 1165-66; LeDuc v. Kentucky Cent. Life Ins. Co., 814 F.Supp. 820,
26   830 (N.D. Cal.1992). The moving party may thus be required to show prejudice arising from
27   the matter to be stricken. See Securities and Exch. Comm'n, 902 F.Supp. at 1166; LeDuc, 814
28   F.Supp. at 830.

                                                     2
 1             Discussion
 2             Plaintiff moves to strike Defendants’ eleven affirmative defenses on the grounds that
 3   they are a boilerplate listing of affirmative defenses, irrelevant to the claim asserted. Plaintiff
 4   argues that Defendant has failed to allege sufficient facts to establish that the affirmative
 5   defenses are plausible. In addition, Plaintiff argues that Defendant has alleged only conclusory
 6   statements and failed to allege any identifiable facts supporting the affirmative defenses.
 7             Plaintiff does not demonstrate any prejudice. After review of the affirmative defenses
 8   the court is not persuaded that Defendant cannot succeed on any of them under any set of
 9   circumstances, or that they are insufficient as a matter of law. Therefore, Plaintiff’s motion to
10   strike shall be denied.
11   III.      CONCLUSION
12             Based on the foregoing, IT IS HEREBY ORDERED that Plaintiff’s motion to strike,
13   filed on May 9, 2019, is DENIED.
14
     IT IS SO ORDERED.
15

16          Dated:   May 10, 2019                           /s/ Gary S. Austin
                                                      UNITED STATES MAGISTRATE JUDGE
17

18

19

20

21

22

23

24

25

26

27

28


                                                     3
